United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3371
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Mark Walker,                            *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 15, 2006
                                Filed: June 20, 2006
                                 ___________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                        ___________

PER CURIAM.

       Mark Walker (Walker) pled guilty to conspiring to distribute more than 500
grams of methamphetamine mixture, in violation of 21 U.S.C. § 846. He initially filed
a written objection to the presentence report’s (PSR) recommendation that he be held
responsible for 15 kilograms or more of methamphetamine mixture. However,
Walker withdrew this objection in open court at the sentencing hearing. The district
court1 sentenced him to 235 months in prison and 5 years of supervised release.



      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
       On appeal, Walker argues that his sentence is unreasonable under United States
v. Booker, 543 U.S. 220 (2005), and 18 U.S.C. § 3553(a), because the district court
later held two of his co-conspirators, who contested their drug quantities at sentencing,
responsible for more than 500 grams but less than 1.5 kilograms of methamphetamine
mixture. We conclude, by withdrawing his drug-quantity objection below, Walker
waived this argument, precluding appellate review. See United States v. Olano, 507
U.S. 725, 733-34 (1993) (waiver is intentional relinquishment or abandonment of
known right, and it precludes appellate review even for plain error); United States v.
Fortner, No. 05-4099, 2006 WL 1409963 (8th Cir. May 24, 2006) (per curiam)
(unpublished) (holding defendant waived her right to appeal sentencing issues when
she did not object to the PSR quantity calculation); United States v. Thompson, 289
F.3d 524, 526-27 (8th Cir. 2002) (where defendant’s lawyer raised but then withdrew
objection, defendant waived issue under Olano and was precluded from arguing it on
appeal).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           -2-